Citation Nr: 1312917	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-43 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for upper extremity peripheral neuropathy, to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for lower extremity peripheral neuropathy, to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1969.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.  The Veteran then perfected a timely appeal of these issues.

In his October 2010 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing.  In an October 2011 letter, he was notified that his hearing had been scheduled for November 2011, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2012).

The RO certified this appeal to the Board in October 2011.  While additional medical evidence was added to the Virtual VA claims file, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in March 2013.  38 C.F.R. §§ 20.800, 20.1304 (2012).

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this remand, along with the Veteran's paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, the evidence of record establishes that the Veteran has current diagnoses of peripheral neuropathy and lumbago.  See current VA diagnoses list dated in March 2011.  The evidence of record also documents that the Veteran has a current diagnosis of degenerative joint disease and degenerative disc disease of the lumbar spine.  See VA X-ray dated in January 2009 and magnetic resonance imaging dated in February 2009.  Regarding an in-service incurrence of these disorders, the Veteran's service treatment records do not contain any relevant complaints of or treatment for a spine disorder or peripheral neuropathy.  However, in his April 2010 claim the Veteran indicated that while stationed in Vietnam he frequently used a forklift to load items into an ammunition depot.  The Veteran stated that forklift vibration caused "whole body vibrations," which in turn caused his current disorders.  The Veteran's personnel records document that he served in Vietnam while on active duty as an ammunition specialist, a job which in theory, can involve manual labor.  

The Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., frequent vibrations from operating a forklift during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

To date, however, the Veteran has never been afforded a VA examination to secure a medical opinion addressing the etiology of his current disorders.  Since the claims file contains lay and medical evidence of current disorders and plausible lay evidence suggesting in-service incurrence, a remand is required in order to afford the Veteran a VA examination to determine the etiology of his currently diagnosed peripheral neuropathy and low back disorder.  McClendon, 20 Vet. App. at 86.  

The Veteran is hereby notified that it is his responsibility to report for these examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

Additionally, the most recent outpatient treatment records from the VA Medical Center in Lincoln, Nebraska, are dated from January 2012, as shown in the Veteran's Virtual VA claims file.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Lincoln, Nebraska VA Medical Center dated since January 2012 that have not been secured for inclusion in the record.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the RO/AMC shall schedule the Veteran for a VA neurosurgical examination to determine the etiology of any diagnosed low back disorder and peripheral neuropathy.  The VA examiner should thoroughly review the Veteran's VA claims file, Virtual VA, as well as a complete copy of this Remand in conjunction with the examination.  The examiner should note that the Veteran served on active duty as an ammunition specialist.  Postservice he worked in construction, at an ammunition plant, and then for at least 20 years as a truck driver.  The Veteran has undergone at least one total hip replacement.  The VA examiner must document his/her review of the evidence to include consideration of records located on Virtual VA.  Thereafter, the examiner is to address:

Whether it is at least as likely as not that any diagnosed low back disorder and/or peripheral neuropathy had its onset during his active duty, or is otherwise related to his active military service, to include his in-service duties of operating a forklift operator in Vietnam?  If a low back disorder is found to have had its onset during the appellant's active duty, the examiner must also address whether it is at least as likely as not that peripheral neuropathy was caused or is permanently aggravated by the diagnosed back disorder.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and address whether the Veteran's statements are consistent medically.

Any opinion expressed by the VA examiner must be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If any claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

